Rothkock, J.
The plaintiff in his petition denounces the said jail at great length. It appears therefrom that he was indicted for forgery, and was. confined in said jail upon said charge from March 12,. 1886, to July second of the same year, when the indictment was dismissed by the prosecuting attorney. It appears from the averments of the petition that the-jail is in the basement of the county courthouse, and that it is an unfit place to confine prisoners, and that, by reason of the unhealthy condition thereof during the-plaintiff’s confinement therein he suffered greatly in his health, and that he was permanently injured thereby. He demands a judgment against- the county for twenty-five thousand dollars.
The demurrer is to the effect that the county, in. erecting and maintaining a jail', acts by and through its board of supervisors, and the county is not liable-for the failure of the board to provide a suitable jail. There is no real distinction between this case and the-case of Kincaid v. Hardin Co, 53 Iowa, 430. In. that case the plaintiff fell down a narrow., insufficient, and unguarded stairway in a county courthouse in the-night. The stairway was not lighted. It was held that the county was not liable. The reasons for that holding-are stated quite fully in the cited case, and it is unnecessary to repeat them here. This case appears, from the argument of the appellant’s counsel, to be founded upon a distinction which is named in the cited case-between the relation of a county to a courthouse and that existing between the county and a county bridge. That decision was not based entirely upon the distinction named. That case was determined more than eleven years ago, and was followed in the case of Green v. Harrison Co, 61 Iowa, 311. As was said in the-case first above cited: “The line of decisions in this. *311state as to the liability [of a county] for defective bridges stands almost, if not quite, alone * * * We have no disposition to carry the doctrine further than is necessary to sustain the decisions of the court, which have stood so long that it may be truthfully said they have the implied sanction. of the law-making power and the people of the state.” We are still of the opinion that there is no consideration of right or public policy which would authorize this court to open the way to all manner of actions against counties based upon the negligence of its officers. Affirmed.